Title: To George Washington from Louis Paronneau, 14 April 1791
From: Paronneau, Louis
To: Washington, George



Penobscot [District of Maine] April 14th 1791

Oh! Glorious Deliverer of your Country; I most Humbly beg you to excuse my temerity in Daring to expose before your Highness a Picture of woes to which your mild Heart will be very sensible:
I have left my Country, at that prayer of a beloved uncle: The most Horrid murder has Deprived me of this Dear father, and (Could your Excellency believe the sad tale) black injustice with all its most Criminal Jury accuses me of being his murderer: I am Dragged in a Narrow Gaol where innocence ought Never to go: Nor my tears, nor my prayers, nor my innocence Can move the flinted Heart of inhumans who perhaps (oh Horror) are guilty of the Crime of which they accuses me.
be your Greatness Judge of my griefs in thinking of the Sorrow of a father and of a Mother that tenderly Cherish their son who pay’s em with the same Love. I weep bitterly: not for myself,

I weep, since I am innocent: but for a whole family of which I have always been the Delight.
In the name of your shining glory, in the name of Humanity, Deign to interest yourself in the behalf of an unjustly accused youth; in the name of the love your greatness bear to the French Nation may your remedy the Dangerous sickness of one of her Limbs. with the most profound respect I implore all the succour, all the pity, all the tears that Justly Deserves of your Highness, the most unfortunate, the most thankful to the part you will take to his misfortunes, & most Humble Servt,

Louis Paronneau

